DETAILED ACTION
1.	This communication is responsive to Amendment filed 9/12/2022.  Claims 25, 32 and 39 have been amended.  Claims 1-24 have been canceled. Claims 25-44 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 25-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,742.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Patent Application 17/334,202
Claim 25
A content filtering system for filtering one or more electronic content elements for distribution to one or more electronic applications, the system including: 
a database storing instructions for filtering one or more electronic content items; and one or more processors configured to execute the instructions to perform a method, the method including: 
receiving one or more electronic content items; 
receiving indication of one or more user interactions by a first user with the one or more electronic content items; 
determining one or more key passages of the one or more electronic content items that the first user interacted with; 
determining a ranking order of the one or more key passages;
transmitting the one or more key passages to one or more computer applications associated with the first user;
receiving indication of one or more interactions, by a second user, with the one or more key passages of the one or more computer applications associated with the first user; and  
adjusting the ranking order of the one or more key passages based on the one or more interactions by the second user.

U.S. Patent No. 11,048,742
Claim 1
A content filtering system for filtering one or more electronic content elements for distribution to one or more electronic applications, the system comprising: 
a database storing instructions for filtering one or more electronic content items; and one or more processors configured to execute the instructions to perform a method, the method including: 
receiving, by a first server processor, one or more electronic content items from a second server processor in electronic communication with the first server processor, the second server processor associated with at least one of a web server, an email server, a mobile application server, and a social media server; 
tracking, by the first server processor, one or more user interactions of a first user with the one or more electronic content items, wherein the first user interacts with the one or more electronic content items across one or more modalities of electronic publishing content; 
receiving, by the first server processor, indication of one or more user interactions by the first user with the one or more electronic content items; 
based on a machine learning model, determining, by the first server processor, one or more key passages of the one or more electronic content items that the first user interacted with; 
determining, by the server processor, a ranking order of the one or more key passages; updating, by the first server processor, a user profile associated with the first user to include one of the one more user interactions and the one or more key passages; and based on the updated user profile and the ranking order of the one or more key passages, transmitting, by the first server processor, electronic content information to one or more computer applications associated with the first user.

It is noted that the claimed limitations of claims 25-44 of Patent Application 17/334,202 are not patentably distinct to that of claims 1-20 of U.S. Patent No. 11,048,742.  It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.

Response to Amendment
5.	The objections given to claims 25 and 32 have been withdrawn because the affected claims have been amended.

Allowable Subject Matter
6.	Claims 25-44 would become allowable if the obvious-type double patenting rejection is overcome.  As noted above, this rejection can be overturned by filing a terminal disclaimer.
Claims 25, 32 and 39 would be considered allowable since the prior art of record fails to teach and /or suggest “determining one or more key passages of the one or more electronic content items that the first user interacted with; 
determining a ranking order of the one or more key passages;
transmitting the one or more key passages to one or more computer applications associated with the first user;
receiving indication of one or more interactions, by a second user, with the one or more key passages of the one or more computer applications associated with the first user; and  
adjusting the ranking order of the one or more key passages based on the one or more interactions by the second user”.  
	The preceding limitations, when combined with the rest of the limitations recited in claims 25, 32 and 39 results in a combination of elements that is both novel and unobvious over the prior art of record.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157